Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc et al., US 2019/0090969 A1, hereinafter Jarc, and further in view of Ammar US 2016/0174848 A1.

Claim 1. 
A method for displaying tissue information on a display screen comprising: (a) during a surgical procedure, capturing an image of an anatomical working site using a scope device and displaying the image on a display visible to a surgeon (see Jarc [0065] discloses a surgical procedure is performed on a first patient using TSS 850. An imaging device associated with TSS 850 captures images of the surgical site and displays the captured images as frames of a video on a display of surgeon's console 52. In one aspect, a medical person at surgeon's console 52 highlights or annotates certain patient anatomy shown in the displayed video using an input device of surgeon's console 52. An example of such an input device is left and right handgrip control inputs 36, 38, respectively, shown at FIG. 2, which is coupled to a cursor that operates in conjunction with a graphic user interface overlaid onto the displayed video. The graphic user interface can include a QWERTY keyboard, a pointing device such as a mouse and an interactive screen display, a touch-screen display, or other means for data or text entry or voice annotation/or speech to text conversion via a microphone and processor. Accordingly, the medical person can highlight certain tissue of interest in the displayed image or enter a text annotation); 
Jarc does not explicitly specify obtaining tissue information about tissue within the working site; and displaying indicia depicting the tissue information with the image on the display. 
However, Ammar teaches in fig. 5 steps S506, S508 and S510 obtains tissue information about tissue within the working site; and displaying indicia depicting the tissue information with the image on the display, also see figs. 6-7.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ammar into teachings of Jarc, because it’s beneficial to a patient during a surgery to identify the particular tissue to be examined and to be removed the same time.

Claim 2. 
Jarc teaches the method according to claim 1, wherein the image includes an image of a surgical instrument within the working site, the indicia includes graphical marking on the image of the surgical instrument. See [0060] discloses surgical instrument 520 can also contain stored (e.g., on a semiconductor memory associated with the instrument) information, which may be permanent or may be updatable by a surgical system configured to operate the surgical instrument 520. Accordingly, the surgical system may provide for either one-way or two-way information communication between the surgical instrument 520 and one or more components of the surgical system. Also see [0142] and figs. 21A-23B.

Claim 3. 
Jarc teaches the method according to claim 2, where the graphical marking includes color shading or a pattern on at least a portion of the image of the surgical instrument. See [0065] discloses a medical person at surgeon's console 52 highlights or annotates certain patient anatomy shown in the displayed video using an input device of surgeon's console 52. Also see [0066-0067].

Claim 4. 
Jarc teaches the method according to claim 3, wherein the surgical instrument is an instrument grasping tissue, and the graphical marking represents tissue information about tissue grasped by the instrument. See [0003] discloses during the surgical procedure, the TSS can provide mechanical actuation and control of a variety of surgical instruments or tools having end effectors that perform various functions for the surgeon, for example, holding or driving a needle, grasping a blood vessel, dissecting tissue, stapling tissue, or the like, in response to manipulation of the master input devices.

Claim 5. 
Jarc teaches the method according to claim 4, wherein the graphical marking is displayed on the image of the jaws of the instrument. See [0058] discloses the surgical instrument 520 is mechanically coupled to a third actuator, which controls third reaction of the surgical instrument such as opening and closing or a jaws end effector.

Claim 6. 
Jarc and Ammar teach the method according to claim 1, wherein the tissue information is tissue type information, tissue pathology information, tissue metrics information, information concerning an interaction between tissue and the instrument, or information indicating the presence or absence of any such information. Ammar teaches in fig. 5 steps S506, S508 and S510 combine with Jarc teachings of figs. 21A-23B.

Claim 7. 
Ammar teaches the method according to claim 2, wherein the graphical marking indicates whether tissue information is available for tissue in contact with a portion of the surgical instrument. See fig. 6 step S610.

Claim 8. 
Ammar teaches the method according to claim 2, wherein the graphical marking represents tissue type, tissue pathology, or tissue metrics for tissue in contact with a portion of the surgical instrument. See fig. 6 S612 ranked tissue matches.

Claim 9. 
The features recited in the claim are rejected with similar reasons as set forth in claim 1, above. A method for augmenting an image displaying to a user during surgery (see Ammar at [0032] discloses the processing circuity of the server 406 also executes one or more software processes related to implementing augmented reality features to the tissue examination procedure 500. And Jarc teaches at [0081] that a TSS is augmented, or supported, with additional special-purpose machinery to provide assessment, and assistance, for the medical personnel operating the TSS), comprising: (a) during a surgical procedure, capturing an image of an anatomical working site using a scope device and displaying the image on a display visible to a surgeon; (b) during step (a), obtaining instrument information about a surgical instrument within the working site; and (c) displaying indicia depicting the instrument information with the image on the display. 

Claim 10. 
Jarc teaches the method according to claim 9, wherein step (b) includes using computer vision to detect edges of the surgical instrument, and step (c) displays indicia highlighting portions of the instrument on the display. See [0146] FIGS. 22A-22B are illustrative drawings showing surgical scene two-dimensional position changes effected by the control settings adjuster 1620 to assist a surgeon in achieving a viewpoint in which the surgeon can better observe relevant information within a surgical scene of a TSS. Referring to FIG. 22A, there is shown a fourth scene 2200 in which the first and second surgical instruments 2110, 2112 have their end effector portions located near an edge of the surgical scene 2200. It will be appreciated that with the surgical instruments 2100, 2102 located near the scene edge as in the fourth surgical scene 2200, items of interest located near that scene edge, such as body tissue (not shown), might located outside of the visible scene, and therefore, not be visible to the surgeon. Referring to FIG. 22B, there is shown a fifth surgical scene 2202 in which the first and second surgical instruments 2110, 2112 have their end effector portions located nearer a center of the surgical scene 2202. The control settings adjuster 1620 imparts changes in camera control settings to the endoscope-mounted camera to change from the second surgical scene 2102, that displays a first two-dimensional region in which instruments end effectors are disposed at an edge of the scene, to the third surgical scene 2104 that displays a second two-dimensional region in which instruments end effectors are disposed near a center of the scene. The surgical technique assessor 1402 can determine, for example, that expert surgeons prefer that instruments be displayed in a particular region within a surgical scene, such as the center for example. Thus, for example, when a novice surgeon transitions to a task involving a scene, which according to expert surgeons, can be better viewed with a change in region of the scene portrayed so as to move the instruments toward the center of the scene, for example, the control settings adjuster 1620 can automatically change positions of the camera so as to change position of the instruments and tissue structures (not shown) portrayed within the scene.

Claim 11. 
Jarc teaches the method for communicating information to a user operating a surgical instrument during surgery, comprising: (a) moving a surgical instrument within an anatomical working site; (b) during step (a), obtaining tissue information about tissue within the working site; (c) communicating to the user when the instrument is within a defined distance from a tissue of interest within the working site. See fig. 5A and Ammar teaches in fig. 5 steps S506, S508.

Claim 12. 
he method of claim 11, wherein the communicating step includes emitting an auditory signal, and altering the frequency of the signal as the surgical instrument approaches and/or moves away from the tissue of interest. [0060] FIG. 6 is a side view of a surgical instrument 520, which includes a distal portion 650 and a proximal control mechanism 640 coupled by an elongate tube 610 having an elongate tube centerline axis 611. The surgical instrument 520 is configured to be inserted into a patient's body and is used to carry out surgical or diagnostic procedures. The distal portion 650 of the surgical instrument 520 can provide any of a variety of end effectors 654, such as the forceps shown, a needle driver, a cautery device, a cutting tool, an imaging device (e.g., an endoscope or ultrasound probe), or the like. The surgical end effector 654 can include a functional mechanical degree of freedom, such as jaws that open or close, or a knife that translates along a path. In the embodiment shown, the end effector 654 is coupled to the elongate tube 610 by a wrist 652 that allows the end effector to be oriented relative to the elongate tube centerline axis 611. Surgical instrument 520 can also contain stored (e.g., on a semiconductor memory associated with the instrument) information, which may be permanent or may be updatable by a surgical system configured to operate the surgical instrument 520. Accordingly, the surgical system may provide for either one-way or two-way information communication between the surgical instrument 520 and one or more components of the surgical system.

Claim 13. 
Jarc teaches the method of claim 11, wherein moving the surgical instrument includes moving a user input device to cause movement of the surgical instrument, and wherein the communicating step includes generating tactile feedback at a handle of the user input device. See [0044] discloses position, force, and tactile feedback sensors (not shown) may be employed to transmit position, force, and tactile sensations from the surgical instruments 26 back to the surgeon's hands through the control inputs 36, subject to communication delay constraints.

Claim 14 is rejected with similar reasons as set forth in claim 1, above. 

Claim 15. 
Jarc teaches the method of claim 14, wherein the tactile feedback represents contact or proximity between the surgical instrument and tissue having tissue characteristics of interest. See [0044] discloses position, force, and tactile feedback sensors (not shown) may be employed to transmit position, force, and tactile sensations from the surgical instruments 26 back to the surgeon's hands through the control inputs 36, subject to communication delay constraints.

Claim 16 is rejected with similar reasons as set forth in claim 6, above. 
Claim 17is rejected with similar reasons as set forth in claim 1, above. 
Claim 18 is rejected with similar reasons as set forth in claim 2, above

Claim 19. 
Jarc teaches the method of claim 18, wherein the indicia represents a degree of force applied to tissue by the surgical instrument. [0140] Control settings adjuster 1620 is operative to automatically vary one or more behaviors of the TSS in response to control input in order to facilitate a surgical task. The adjustment may be done in accordance with control adjustment rules 1622, which may be procedure-specific, task-specific, surgeon-specific, or some combination thereof. Examples of variable TSS behaviors include control-input sensitivity adjustment (e.g., reduction in motion velocity for a given input even or gesture), gesture filtering (e.g., allowing certain input movements to cause a surgical effect, but not others), adjustments to video capture settings, etc. Other adjustments include camera horizon/zoom/position, table position, image properties (color, hue, overlays, etc.), loading of pre-op images for the current/upcoming step from current patient or related patients, master-tool motion scaling, force feedback gain, mapping of control input button presses to be different depending on situation/segment, or some combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/JAVID A AMINI/            P.E., D.Sc., Art Unit 2613